Title: To Thomas Jefferson from John Carey, 26 March 1793
From: Carey, John
To: Jefferson, Thomas



Sir
March, 26: 1793.

I have the honor of submitting to your inspection the enclosed draught of an index to the laws—mortified, at the same time, to reflect, that, notwithstanding my earnest wishes and efforts to render  it complete and satisfactory, it is yet so very far from being adequate to the liberal reward offered for it. I can therefore only add, that, to the utmost of my power, I am ready to make whatever alterations you may please to direct, either in the plan or the execution; and have the honor to be, with perfect respect, Sir, Your most obliged, humble servant,

John Carey

